 iIn'the MatterOfHARVILL AIRCRAFT DIE' CASTING CORPORATIONandINTERNATIONAL UNION OF UNITED AUTOMOBILE WORKERS OF AMER-ICA, LOCAL .683, CIOCase No. R-2135.-Decided December 10, 19410Jurisdiction:die, die casting, and die casting machinery manufacturing industry.-investigation and Certification of Representatives:existence of question : refusalto accord recognition to union ; election necessary.Intervening union accorded place on ballot, despite objection by peti-tioning union thereto on ground it has not shown a substantial interestin the proceedings, inasmuch as an election is to be'conducted, and sinceithas made some showing of membership.Unit Appropriate for Collective Bargaining:all non-supervisory employees in-cluding dimensional and visual inspectors, but excluding employess classifiedby the Company as office workers (including all persons performing clericaltaskswherever those tasks are performed), employees in the engineeringdepartment, welders, and truck drivers.MartineaucCStratton,byMr. Richard C. Heaton,'of Los Angeles,Calif., for the Company.-Gallagher,Wirinc6Johnson,byMr. A. L. WirinandMr. Wynd-ham Mortimer,of Los Angeles, Calif., for the U. A. W. -Mr. E. L. Lynch,of Los Angeles, Calif., for the I. A. M.Mr. Theodore Thomas Huck,of Bell Gardens, Calif., for theAssociation.Mr. Jimmie GossandMr. Walter S. Binns,of Los Angeles, Calif.,for the United.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE-On September 20, 1940, International Union of United AutomobileWorkers of America, Local 683, CIO, herein called the U. A. W., filedwith the Regional Director for the Twenty-first Region (Los Angeles,California) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of Harvill Air-'craft Die Casting Corporation," Vernon, California,,herein called theI Incorrectly designated In the formal papers as Harvill Die Casting Corp.This wascorrected by motion at thehearing.28 N. L. R. B., No. 70.417 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On October 28, 1940, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3,, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to ' provide for an appropriate hearingupon due notice.On October 30, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the U. A. W.,and Harvill Employees Association, Inc., herein called the Associa-tion.Pursuant to notice; a hearing was held on November 7,,1940, atLos Angeles, California, before James A. Cobey, the Trial Examinerduly designated by the Board.At the commencement of the hear-ing International Association of Machinists, herein called the I. A. M.,a labor organization claiming to represent employees directly affected-by the investigation, moved to intervene.The Trial Examiner re-served ruling thereon but allowed the I. A. M. to participate in theproceedings.At this same time the Trial Examiner granted a motionto intervene by National Union, United Aircraft Welders of America,herein called the United, a labor organization claiming to representemployees directly affected by the investigation.The Company and,theU. A. W. were represented by counsel, the I. A. M., the United,grid the Association by their representatives; all participated in thehearing.The, representative of the Association stated for the recordthat the Association was in process of dissolution and did not wish toparticipate in an election.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties, including the I. A. M.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed all the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.The Board hereby grants the motion of the I. A. M. to intervene.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYHarvill Aircraft Die Casting Corporation Is a California corpora-tion with its principal place of business in Los Angeles, California,where it is engaged in the manufacture and sale of dies, die castings,and die casting machinery.From May 11, 1939, to May 10, 1940, the HARVILL AIRCRAFT DIE CASTING CORPORATION419Company purchased 101 tons of materials used by it in manufacture,approximately 8 tons of which were shipped to it from points outsidethe State of California.During the same period, the Company soldfinished products valued at approximately $252,968.00, approximately12 per cent of which were shipped by it to points outside the State ofCalifornia.II.THE ORGANIZATIONS INVOLVEDInternational Union of United Automobile Workers of America,Local683, is a; labor organization affiliated with the Congress ofIndustrial Organizations.It admits to membership all productionand maintenance employees of the Company, including visual and,dimensional inspectors, but excluding welders; clerical employees,and supervisors.,InternationalAssociation of Machinists is a labor organizationaffiliated with the American Federation of Labor. It admits to mem-bership, all production and maintenance employees of the Company,including visual and dimensional inspectors and welders, but exclud-ing clerical employees and supervisors.National Union, United Aircraft Welders of America, is an unaf-filiated labor organization admitting to membership all weldersemployed by the Company.III.THE QUESTION CONCERNINGREPRESENTATIONOn August 27, 1940, the U. A. W. wrote to the Company requestinga meeting for the purpose of collective bargaining for the employeeswho were members of the U. A. W. On August 28, 1940, the Companyreplied stating that inasmuch as it did not appear that the U. A. W.represented a majority of the employees it would be preferable to re-quest the Board to determine the proper representative of the em-ployees.A statement of the Regional Director introduced at thehearing shows that the U. A. W. represents a substantial number ofthe employees in the unit which it alleges is appropriate?We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company12The Regional Director's statement shows that 112 employees on the Company's pay rollof September 25, 1940, have designatedthe U. A.W. as their representative.Sixteenemployees on this pay roll have signed application cards in the I. A. M.There areapproximately 287 employees in the alleged appropriate unit..7-413597-42-vol. 28-28 420DECISIONS OF NATIONAL LABOR RELATION'S BOARDdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe U. A. W. urges that all non-supervisory employees of theCompany, including dimensional and visual inspectors, but exclud-ing employees classified by the Company as office workers (includingallpersons performing clerical tasks wherever those tasks are per-formed), employees in the engineering department, welders,,andtruck drivers, constitute an appropriate bargaining unit.At thehearing controversy arose concerning the proposed exclusion of thewelders and the proposed inclusion of the dimensional inspectors.The I. A. M. objected to the exclusion of the welders from the uniturged by the U. A. W.We are of the opinion, however, that weightshould not be given to such objection on the part of the I. A. M. in-asmuch as the I. A. M. made no showing on the record that more thana few employees of the Company ' desire representation by it.Thereis but one welder presently employed by the Company and a repre-sentative of the United testified that he is a member of that organi-zation and requested his exclusion from the unit.We find Thatwelders should be excluded from the unit.The Company objected to the proposed inclusion of the dimen-sional inspectors in the unit.The Company contends that the di-mensional inspectors should be excluded because they are supervisoryand confidential employees.The dimensional inspectors work withtechnical instruments testing the-various castings and dies made bythe Company, and' have the authority to stop a job and have correc-tionsmade whenever necessary.They do not take up any defectswith the employees but report these defects to the foremen who inturn take them up with the employees at fault.The Company con-tends that these employees have the right to recommend the hiringand discharging of employees., However,'the dimensional, inspectorsare paidon anhourly basis as are the admittedly non-supervisory em-ployees of the Company, and are eligible to membership in the U. A. W.Moreover there are members of the U. A. W. among the dimensional ;inspectors.We are of the opinion that they do not exercise such adegree of. supervisory authority as to require their exclusion fromthe unit.Nor does their alleged confidential status justify such' ex-clusion.We find that the dimensional inspectors should be includedin the unit.We find that all non-supervisory employees of the Company,including dimensional and visual, inspectors, but excluding employees --HARVILL AIRCRAFT DIE CASTING CORPORATION421classified by the Company as office workers ("including all, personsperforming clerical tasks wherever those tasks-are performed), em-ployees in the engineering department, welders, and truck drivers,constitute -a unit appropriate for the purposes of collective bargain-ing, and that such unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.VI. THEDETERMINATIONOF REPRESENTATIVES-We find that the question concerning the representation of em-ployees of the Company can best be resolved by an election by secretballot.The U. A. W. objects to the appearance of thename of theI.A. M. on the ballot on the ground that the I.A. M. has not showna substantial interest in these proceedings.However, inasmuch asan election is to be conducted, and inasmuch as the I. A. M. has madesome showing of membership, we shall accorda place on the ballotto the I. A. M.'The U. A. W. requests the use of the pay roll for the period endingOctober 31, 1940, to determine eligibility to vote in the election.However,no reasonappears why the pay roll immediately precedingthe date of the Direction should not be used.We shall direct thatthe employees eligible to vote shall be those employees in the appro-priate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction herein, including employ-ees who did not work during such pay-roll periodbecause they wereill oron vacation and employees who were then or havesince beentemporarily laid off, but excluding those who have sincequit or beendischarged for cause.Upon the basis of the above findings of factand upon the entirerecord in the case, the Board make's thefollowing:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Harvill Aircraft Die Casting Corporation,Vernon, California, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All non-supervisory employees of the Company, including dimen-sional and visual inspectors, but excluding employees classified bythe Company as office workers (including all persons performingclerical tasks wherever those tasks are performed), employees inthe engineering department, welders, and truck drivers, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act. 422DECISIONS^ OF NATIONALLABOR RELATIONS -BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation, authorized by the Boardto ascertain representatives for the purposes of collectivebargainingwith Harvill Aircraft Die Casting Corporation, Vernon, California,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director fortheTwenty-first Region, acting in this matter as agent for the'National Labor Relations Board, and subject to Article III, Section9,of said Rules and Regulations, among all non-supervisory em-ployees of the Company who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingdimensional and visual inspectors, employees who did not work dur-ing such pay-roll period because they were ill or on vacation, andemployees who were then or have since been temporarily laid off,but excluding employees classified by the Company as office workers(including all persons performing clerical tasks wherever those tasks"are performed), employees in the engineering department, welders,truck drivers, and employees who have since quit or been dischargedfor cause, to determine whether they desire to be represented byInternationalUnion of United Automobile Workers of America,Local 683, affiliated with the Congress of Industrial Organizations,or by International Association of Machinists, affiliated with theAmerican Federation of Labor, for the purposes of collective bar-gaining, or by neither.CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Decision and Direction of Election.